Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments were directed to the entitlement vectors utilized in Glew; however the current rejection relies upon Bhattacharya for teaching the relevant claim elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-7, 9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 20200293999 A1) in view of Mueller et al. (US 20030046393 A1).

Claim 1	Bhattacharya teaches a computer implemented method for determining priority of conflicting requests for computer resources, comprising:
receiving, at a priority engine, conflicting requests for computer resources from a plurality of users, (FIG. 5, steps 502 and 504, ¶0038, receiving a request for computer resources, e.g. a scheduling request; ¶0041, wherein the request comprises a conflict request with another request; ¶0004, wherein a plurality users send request to the service) the priority engine comprising a computer processor configured to perform;
defining a set of priority rules logic for use by the priority engine computer processor for automatically determining a priority for resource requests, (FIG. 2, ¶0025, training a machine learning module, i.e. rules logic, for determining event priority scores) the priority rules logic being defined based on configuration parameters defined in a priority configuration module; (FIG. 2, 208, ¶0027, wherein the machine learning module is trained based on configuration parameters, e.g. event parameters and attendee attributes)
continuously assessing an impact of one or more priority determinations based on feedback from resource monitoring and machine learning of effectiveness of past priority determinations; (¶0036, wherein feedback is used to assess priority determinations)
dynamically modifying the defined set of priority rules logic based on the assessment; (¶0036, updating the machine learning model based on the feedback) and
automatically determining, using the dynamically modified defined set of priority rules logic, a priority for the received conflicting resource requests for providing the computer resources to the plurality of users based on the current computer resource availability environment. (¶0036, using the modified model to determine event priority)
However Bhattacharya does not explicitly teach analyzing current computer resource availability environment using cognitive capabilities.
From a related technology, Mueller teaches analyzing current computer resource availability environment using cognitive capabilities. (FIG. 2, ¶0029, analyzing the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conflict resolution methods found in Bhattacharya to incorporate techniques used in similar instances found in Mueller in order to more resolve conflicts involving different users and client devices. 

Claim 5	Bhattacharya in view of Mueller teaches Claim 4 and further teaches, wherein the defined priority rules logic is modified using machine learning from the effectiveness of the one or more priority determinations. (Bhattacharya, ¶0036, updating the machine learning model based on the feedback)

Claim 6.    	Bhattacharya in view of Mueller teaches Claim 1, and further teaches automatically determining a priority for providing the computer resources includes predicting an urgency of the received requests. (Bhattacharya, ¶0025, wherein the score is indicative of how likely a user is to prioritize the event when another conflicts it, i.e. urgency of that event over other events) 

Claim 7	Bhattacharya in view of Mueller teaches Claim 1, and further teaches automatically determining priority for providing the computer resources includes determining a pattern of computer resource requests by one or more of the plurality of users. (Bhattacharya, ¶0029, wherein determining priority may be based on the rescheduling of an event, i.e. a pattern of scheduling and moving the event prioritization)

Claim 9 is taught by Bhattacharya in view of Mueller as described for Claims 1.
Claims 13-15 are taught by Bhattacharya in view of Mueller as described for Claims 5-7 respectively.

Claim 17 is taught by Bhattacharya in view of Mueller as described for Claim 1. 
Claims 19-21 are taught by Bhattacharya in view of Mueller as described for Claims 5-7 respectively.
3.	Claims 8, and 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 20200293999 A1) in view of Mueller et al. (US 20030046393 A1) and in further view of Glew et al. (US 20130111491 A1).

Claim 8	Mueller in view of Glew teaches Claim 1, and further teaches wherein conflicting requests are for computer resources. (Bhattacharaya, FIG. 9, ¶0004, wherein the conflicting requests are for the resources of an electronic calendar service)
 However, Bhattacharaya in view of Mueller but does not explicitly teach wherein conflicting requests are for computer resources in a cloud environment. 
From a related technology, Glew teaches wherein conflicting requests are for computer resources in a cloud environment. (Glew, ¶0085, wherein the resources are operating in a cloud environment) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic service provided in Bhattacharaya in view of Mueller to be implemented in a cloud environment as described in Glew in order effectively provided and allocate the resources of an electronic services for its user requests.

Claims 16 and 22 are each taught by Bhattacharya in view of Mueller and Glew as described for Claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442